Case 3:20-cv-01657-KAD Document 17-1 Filed 02/12/21 Page 1 of 12




                          EXHIBIT A
       Case 3:20-cv-01657-KAD Document 17-1 Filed 02/12/21 Page 2 of 12




                            IN THE UNITED STATES DISTRICT
                              COURT FOR THE DISTRICT OF
                                    CONNECTICUT


 JOSEPH D’AGOSTIN,                               )   Civil Action No. 3:20-cv-01657-KAD
                      Plaintiff,                 )
                                                 )
 v.                                              )
                                                 )   JANUARY 22, 2021
 FITNESS INTERNATIONAL, LLC                      )
 D/B/A L.A. FITNESS                              )
                    Defendant.                   )
                                                 )
                                                 )
                                                 )
                                                 )


                NOTICE OF CORPORATE 30(B)(6) DEPOSITION OF DEFENDANT
                     FITNESS INTERNATIONAL, LLC D/B/A L.A. FITNESS

       PLEASE TAKE NOTICE, pursuant to FRCP 30(b)(6), that the undersigned will take the

testimony of a corporate designee on behalf of Fitness International, LLC, d/b/a/ L.A. Fitness, on

FEBRUARY 17, 2021, 10AM Eastern Standard Time, at the Law Office of McCoy & McCoy, 20

Church Street 17th Floor, Hartford, CT 06103, or via simultaneous voice and video conferencing

software, or at such other date, place and time as mutually agreed to by the parties. The

deposition may be recorded by a stenographer and by videotape recording for discovery, use at

trial, and any other purpose allowed by law.

       When used in this Notice, the terms “Defendant” and “you” and any synonym or plural

thereof and derivatives therefrom are intended to and shall embrace and include the above-

named Defendant, Fitness International, LLC, d/b/a/ L.A. Fitness, and, in addition, counsel for

Defendant, Fitness International, LLC, d/b/a/ L.A. Fitness, and all agents, masters, servants,

associates, employees, representatives, private investigators, retained experts, insurers and
                                              1
        Case 3:20-cv-01657-KAD Document 17-1 Filed 02/12/21 Page 3 of 12



others who are or have been in possession of, or who may have obtained, information for or on

your behalf.

       The term “incident” means the event of November 3, 2018, when the Plaintiff was

lawfully on the premises located at 761 Main Street, Norwalk, Connecticut owned, controlled,

possessed, managed and/or maintained by the Defendant, Fitness International, LLC, d/b/a L.A.

Fitness. The Plaintiff, Joseph D’Agostin, was in the men’s locker room when he was caused to

fall by the dangerous and defective condition therein existing, a wet tile floor, and suffered

serious injuries, losses, and damages.

       As used herein, the word “person” shall mean an individual, firm, partnership,

corporation, proprietorship, association, governmental body, or any organization or entity.

       As used herein, the word “date” shall mean the exact day, month and year, if

ascertainable, or if not, the best available approximation (including relation to other events).

       The term “document” as used hereinafter includes, but is not limited to, all written,

printed, recorded, or typed records, reports, proposals, drafts, papers, contracts, documents,

books, letters, statements of witnesses, statements of persons who were not witnesses but who

have information relating to the occurrence which is the subject matter of this lawsuit, notes,

accounting records, logs, memoranda, minutes, statistical compilations, work sheets, insurance

policies, films, photographs, videotapes, voice recordings, drawings, computer disks, computer

tapes, computer stored information, emails, lists and correspondence, whether or not in your

possession or under your immediate control (insofar as this Notice is concerned), relating to or

pertaining in any way to the subject matter in connection with which it is used, and further

includes, without limitation, file copies and other copies, no matter how or by whom prepared

and all drafts prepared in connection with such “documents”, whether used or not.
                                               2
       Case 3:20-cv-01657-KAD Document 17-1 Filed 02/12/21 Page 4 of 12



       The term “identify” or “identity” used in conjunction with “documents” shall mean the

date of the same, its author and sender (if appropriate), its intended recipient (if appropriate),

and a general statement of the form and content of each such document reflecting the contents

of the same and the identity of its custodian.

       The term “identify”, or “identity” when used in conjunction with a request for the

identity of a “person” shall mean to state the person’s complete name, home address, home

phone, business address, business phone, and job description if employed by you.

        Pursuant to the FRCP 30(b)(6), Defendant Fitness International, LLC, d/b/a L.A. Fitness is

requested to designate one or more officers, directors, or managing agents, or other persons

who consent to testify on its behalf, concerning the subject matters set forth below as follows:

       1.      Any documents referencing what person(s), entity or party was exercising any control
               and/or maintenance over the area of this incident referred to in the Complaint for the
               two (2) years prior to and including the date of the accident up to the present time;
               including, but not limited to contracts, writings, maintenance reports, inspection
               reports, work reports/orders or memoranda relative to third parties as well as the duties
               and responsibilities for said parties;

       2.      Any documents relating in any way to any prior incidents similar to those alleged in the
               Plaintiff’s Complaint at this location for the five (5) years prior to and including the date
               of the accident and subsequent incidents;

       3.      Names of all professional organizations Fitness International, LLC d/b/a L.A. Fitness are
               members of;

       4.      Names and titles of all management personnel and the professional organizations they
               individually belong to;

       5.      Any and all inspection and/or work reports and/or documentation regarding actual work
               performed in the 3 months leading up to incident in the area of this incident involving
               the floor area and/or tiling of the men’s locker room;

       6.      Any site plan of the area of the accident;

       7.      Any club floor plan;




                                                    3
Case 3:20-cv-01657-KAD Document 17-1 Filed 02/12/21 Page 5 of 12



8.    Any and all checks and/or billing invoices to or from any entity who performed any
      service at or near the area of this accident in the 3 months leading up to the date of
      accident and through the present date;

9.    Any work orders for the area of this accident for the 3 months preceding the accident
      until the present involving the floor area and/or tiling of the men’s locker room;

10.   Any maintenance contracts to or from any entity who performed any service at this
      location for the 3 months leading up to and including the date of accident involving the
      floor area and/or tiling of the men’s locker room;

11.   Sample(s) of floor tile and/or replacement tiles for the area of this accident;

12.   Sample(s) of mats used for the area of this accident;

13.   How long the mats were used in the locker room;

14.   Any policies and/or procedures involving the cleaning, replacing, and/or maintenance of
      the mats and floors in the locker rooms;

15.   Which facilities utilize mats or other non-skid or non-slip implements in their locker
      rooms;

16.   Which facilities utilize different measures other than mats or non-skid or non-slip
      implements to prevent slips and falls in the locker room and what those measures are;

17.   What caused this accident and the circumstances surrounding this accident;

18.   Any remedial actions taken in response to this incident;

19.   Maintenance schedule for the area of this incident;

20.   The physical condition of the area of the accident on the last occasion anyone inspected
      the area before this incident;

21.   The lighting conditions that existed in the area of the incident at the time of the incident;

22.   Any warnings near the area of the incident prior to the incident;

23.   All efforts made by the Defendant to assess the danger in all of their locations for slip
      and falls, and/or slip and falls involving substances and/or items on the locker room
      floors;

24.   Any compilation of incidents involving slip and fall incidents in the locker rooms,
      including but not limited to written reports, for the five (5) years preceding this accident;

25.   Any compilation of incidents involving slip and fall incidents in the locker rooms,
      including but not limited to written reports, for the five (5) years preceding this accident
      and any and all documentation regarding the severity of the injuries involved;
                                           4
Case 3:20-cv-01657-KAD Document 17-1 Filed 02/12/21 Page 6 of 12




26.   All reported safety incidents involving slip and fall incidents in the locker rooms, including
      but not limited to incident reports, for the five (5) years preceding this accident;

27.   All steps taken to lower the risk of said dangers involving slip and fall incidents in the
      locker rooms to the general public;

28.   Prior accidents, in all of the Defendant’s locations, in the five (5) years leading up to the
      date of this incident involving slip and falls in the locker rooms;

29.   Any and all lawsuits brought against Fitness International, LLC d/b/a L.A. Fitness relating
      in any way to any prior incidents similar to those alleged in the Plaintiff’s Complaint at
      this location for the five (5) years prior to and including the date of the accident and
      subsequent incidents;

30.   Any and all lawsuits brought against Fitness International, LLC d/b/a L.A. Fitness relating
      in any way to any prior incidents similar to those alleged in the Plaintiff’s Complaint at
      other locations for the five (5) years prior to and including the date of the accident and
      subsequent incidents;

31.   Store operations manual in effect for the 5 years leading up to this incident through the
      present;

32.   Employee manuals or handbooks in effect for the 5 years leading up to this incident
      through the present;

33.   Job descriptions for all employees at the place of the incident;

34.   Store or corporate safety manual in effect for the 5 years leading up to this incident
      through the present;

35.   Store maintenance manual in effect for the 5 years leading up to this incident through
      the present;

36.   Policies and procedures manual in effect for the 5 years leading up to this incident
      through the present;

37.   Store bulletins or advisories regarding locker room safety for the 5 years leading up to
      this incident through the present;

38.   Overall safety plan for not just this store but all stores in effect for the 5 years leading up
      to this incident through the present;

39.   All training that employees get at this location with regard to monitoring and maintaining
      the locker room area for hazards such as, but not limited to, water collecting on the floor
      and/or slippery conditions in effect for the 5 years leading up to this incident through
      the present;


                                            5
       Case 3:20-cv-01657-KAD Document 17-1 Filed 02/12/21 Page 7 of 12



       40.    All training employees get at this location to prevent customer’s injury when water is
              present on the floor and/or when slippery conditions exist in effect for the 5 years
              leading up to this incident through the present;

       41.    All training that employees get at other locations with regard to monitoring and
              maintaining the locker room area for hazards such as, but not limited to, water collecting
              on the floor and/or slippery conditions in effect for the 5 years leading up to this incident
              through the present;

       42.    All training employees get at other locations to prevent customer’s injury when water is
              present on the floor and/or when slippery conditions exist in effect for the 5 years
              leading up to this incident through the present;

       43.    Policy and/or policies regarding all safety requirements for the locker room area at this
              location in effect for the 5 years leading up to this incident through the present;

       44.    Policy and/or policies regarding all safety requirements for the locker room area at other
              locations in effect for the 5 years leading up to this incident through the present;

       45.    Names and last known address of all persons known to be working at the time of this
              incident;

       46.    Names and titles of all employees known to be working at the time of this incident;

       47.    All steps taken to preserve any evidence in this case and when those steps were taken;

       48.    Any letters received requesting any preservation of evidence;

       49.    What happened to any evidence not now in your possession.




                             Request for Production of Documents

Plaintiff also requests that the Defendant produce the following documents:

       1.     Any documents referencing what person(s), entity or party was exercising any control
              and/or maintenance over the area of this incident referred to in the Complaint for the
              two (2) years prior to and including the date of the accident up to the present time;
              including, but not limited to contracts, writings, maintenance reports, inspection
              reports, work reports/orders or memoranda relative to third parties as well as the duties
              and responsibilities for said parties;

       2.     Any documents relating in any way to any prior incidents similar to those alleged in the
              Plaintiff’s Complaint at this location for the five (5) years prior to and including the date
              of the accident and subsequent incidents;



                                                   6
Case 3:20-cv-01657-KAD Document 17-1 Filed 02/12/21 Page 8 of 12



3.    Names of all professional organizations Fitness International, LLC d/b/a L.A. Fitness are
      members of;

4.    Names and titles of all management personnel and the professional organizations they
      individually belong to;

5.    Any and all inspection and/or work reports and/or documentation regarding actual work
      performed in the 3 months leading up to incident in the area of this incident involving
      the floor area and/or tiling of the men’s locker room;

6.    Any site plan of the area of the accident;

7.    Any club floor plan;

8.    Any and all checks and/or billing invoices to or from any entity who performed any
      service at or near the area of this accident in the 3 months leading up to the date of
      accident and through the present date;

9.    Any work orders for the area of this accident for the 3 months preceding the accident
      until the present involving the floor area and/or tiling of the men’s locker room;

10.   Any maintenance contracts to or from any entity who performed any service at this
      location for the 3 months leading up to and including the date of accident involving the
      floor area and/or tiling of the men’s locker room;

11.   Sample(s) of floor tile and/or replacement tiles for the area of this accident;

12.   Sample(s) of mats used for the area of this accident;

13.   Any documents relating to how long the mats were used in the locker room;

14.   Any documents relating to policies and/or procedures involving the cleaning, replacing,
      and/or maintenance of the mats and floors in the locker room;

15.   Any documents relating to which facilities utilize mats or other non-skid or non-slip
      implements in their locker rooms;

16.   Any documents relating to which facilities utilize different measures other than mats or
      non-skid or non-slip implements to prevent slips and falls in the locker room and what
      those measures are;

17.   Tangible evidence of what caused this accident and the circumstances surrounding this
      accident;

18.   Tangible evidence of remedial actions taken in response to this incident;

19.   Tangible evidence of a maintenance schedule for the area of this incident;


                                           7
Case 3:20-cv-01657-KAD Document 17-1 Filed 02/12/21 Page 9 of 12



20.   Tangible evidence of the physical condition of the area of the accident on the last
      occasion anyone inspected the area before this incident;

21.   Tangible evidence of the lighting conditions that existed in the area of the incident at the
      time of the incident;

22.   Tangible evidence of any warnings near the area of the incident prior to the incident;

23.   Tangible evidence of all efforts made by the Defendant to assess the danger in all of their
      locations for slip and falls, and/or slip and falls involving substances and/or items on the
      locker room floors;

24.   Tangible evidence of any compilation of incidents involving slip and fall incidents in the
      locker rooms including but not limited to written reports, for the five (5) years preceding
      this accident;

25.   Tangible evidence of any compilation of incidents involving slip and fall incidents in the
      locker rooms including but not limited to written reports, for the five (5) years preceding
      this accident and any and all documentation regarding the severity of the injuries
      involved;

26.   Tangible evidence of all reported safety incidents involving slip and fall incidents in the
      locker rooms including but not limited to incident reports, for the five (5) years preceding
      this accident;

27.   Tangible evidence of all steps taken to lower the risk of said dangers involving slip and
      fall incidents in the locker rooms to the general public;

28.   Any documents relating to prior accidents, in all of the Defendant’s locations, in the five
      (5) years leading up to the date of this incident involving slip and falls in the locker rooms;

29.   Any documents relating to any and all lawsuits brought against Fitness International, LLC
      d/b/a L.A. Fitness relating in any way to any prior incidents similar to those alleged in the
      Plaintiff’s Complaint at this location for the five (5) years prior to and including the date
      of the accident and subsequent incidents;

30.   Any documents relating to any and all lawsuits brought against Fitness International, LLC
      d/b/a L.A. Fitness relating in any way to any prior incidents similar to those alleged in the
      Plaintiff’s Complaint at other locations for the five (5) years prior to and including the
      date of the accident and subsequent incidents;

31.   Store operations manual in effect for the 5 years leading up to this incident through the
      present;

32.   Employee manuals or handbooks in effect for the 5 years leading up to this incident
      through the present;

33.   Job descriptions for all employees at the place of the incident;

                                            8
Case 3:20-cv-01657-KAD Document 17-1 Filed 02/12/21 Page 10 of 12



34.   Store or corporate safety manual in effect for the 5 years leading up to this incident
      through the present;

35.   Store maintenance manual in effect for the 5 years leading up to this incident through
      the present;

36.   Policies and procedures manual in effect for the 5 years leading up to this incident
      through the present;

37.   Store bulletins or advisories regarding locker room safety for the 5 years leading up to
      this incident through the present;

38.   Overall safety plan for not just this store but all stores in effect for the 5 years leading up
      to this incident through the present;

39.   Any materials relating to all training that employees get at this location with regard to
      monitoring and maintaining the locker room area for hazards such as, but not limited to,
      water collecting on the floor and/or slippery conditions in effect for the 5 years leading
      up to this incident through the present;

40.   Any materials relating to all training employees get at this location to prevent customer’s
      injury when water is present on the floor and/or when slippery conditions exist in effect
      for the 5 years leading up to this incident through the present;

41.   Any materials relating to all training that employees get at other locations with regard
      to monitoring and maintaining the locker room area for hazards such as, but not limited
      to, water collecting on the floor and/or slippery conditions in effect for the 5 years
      leading up to this incident through the present;

42.   Any materials relating to all training employees get at other locations to prevent
      customer’s injury when water is present on the floor and/or when slippery conditions
      exist in effect for the 5 years leading up to this incident through the present;

43.   Policy and/or policies regarding all safety requirements for the locker room area at this
      location in effect for the 5 years leading up to this incident through the present;

44.   Policy and/or policies regarding all safety requirements for the locker room area at other
      locations in effect for the 5 years leading up to this incident through the present;

45.   Names and last known address of all persons known to be working at the time of this
      incident;

46.   Names and titles of all employees known to be working at the time of this incident;

47.   All steps taken to preserve any evidence in this case and when those steps were taken;

48.   Any letters received requesting any preservation of evidence;

49.   Documentation of what happened to any evidence not now in your possession.
                                            9
       Case 3:20-cv-01657-KAD Document 17-1 Filed 02/12/21 Page 11 of 12




        ALL DOCUMENTATION MUST BE PROVIDED IN ALL FORMS AVAILABLE INCLUDING BUT
        NOT LIMITED TO ORIGINAL NATIVE ELECTRONIC FORM.

It is further requested that said materials requested be provided to this office by regular mail or email
at efile@mccoymccoy.com 3 business days prior to this deposition to expedite the reviewing and
copying of the production before the deposition begins.


                                                This 15th day of January, 2021.

                                                Respectfully submitted,

                                                Attorney for the Plaintiff

                                                /s/ Frank J. McCoy, Jr.

                                                FRANK J. MCCOY, JR.
                                                MCCOY & MCCOY, LLC.
                                                Federal Bar No. CT 08444
                                                20 Church Street
                                                Suite 1720
                                                Hartford, CT 06103
                                                860-244-9100 (Telephone)
                                                860-244-9200 (Fax)
                                                efile@mccoymccoy.com




                                                    10
       Case 3:20-cv-01657-KAD Document 17-1 Filed 02/12/21 Page 12 of 12



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2021 I sent via email attachment and the electronic

filing system the foregoing document to the following individuals:

Coughlin Betke, LLP.
175 Federal Street
Suite 1450
Boston, MA 02110
617-988-8045
Kevin J. O'Leary
koleary@coughlinbetke.com
Emily Chadbourne
echadbourne@coughlinbetke.com
Benjamin Levites
blevites@coughlinbetke.com



                                            Attorney for the Plaintiff

                                            /s/ Frank J. McCoy, Jr.

                                            FRANK J. MCCOY, JR.
                                            MCCOY & MCCOY, LLC.
                                            Federal Bar No. CT08444
                                            20 Church Street
                                            Suite 1720
                                            Hartford, CT 06103
                                            860-244-9100 (Telephone)
                                            860-244-9200 (Fax)
                                            efile@mccoymccoy.com




                                               11
